Case 19-15281-pmm          Doc 59      Filed 03/26/21 Entered 03/26/21 15:44:43               Desc Main
                                      Document      Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: DEBORAH M. BEBKO                                  : Chapter 13
                  debtor                                 : Case No. 19-15281

DEBORAH M. BEBKO,                                        Hearing to be held
                        Movant                           April 20, 2021 at 10:00 a.m. in
                                                         U.S. Bankruptcy Court,
        vs.                                              201 Penn St., 4th floor
                                                         The Gateway Building, Reading, PA 19601

WILMINGTON TRUST, NATIONAL
ASSOCIATION, NOT IN ITS
INDIVIDUAL CAPACITY, BUT SOLELY
AS TRUSTEE FOR MFRA TRUST 2014-2 ,
                        Respondent


 DEBTOR’S MOTION TO VACATE ORDER MODIFYING SECTION 362 AUTOMATIC STAY
                 AND TO REINSTATE THE AUTOMATIC STAY


        AND NOW COMES Deborah M. Bebko, Debtor, by and through her attorneys, John A.

DiGiamberardino, Esquire and Case, DiGiamberardino & Lutz, P.C., pursuant to F.R. Civ. P. 60 made

applicable to this proceeding by B.R. 9024, and states as follows:

        1.      Debtor filed a voluntary petition and relief was granted under Chapter 13 of the

Bankruptcy Code on August 23, 2019.

        2.      Debtor’s Chapter 13 Plan has not yet been confirmed.

        3.      By Order entered September 29, 2020, Wilmington Trust, the mortgage holder, and

Respondent, obtained relief from the automatic stay to proceed with foreclosure on Debtor’s property

located at 115 E. Walnut St., Ephrata PA 17522.

        4.      Debtor has delivered to counsel for the debtor the sum of $8,000.00 which Debtor

believes will provide her a substantial down payment on the post-petition mortgage arrears owed by the

Debtor to the Respondent. To the extent that any additional funds are necessary to bring the Debtor

current on her mortgage payments, the Debtor proposes to include, in an Amended Plan, an amount

necessary to pay the post-petition mortgage payments current. In the event that the automatic stay is
Case 19-15281-pmm           Doc 59    Filed 03/26/21 Entered 03/26/21 15:44:43               Desc Main
                                     Document      Page 2 of 2


reinstated, Debtor’s counsel shall deliver these sums to counsel for Wilmington Trust.

        5.      The Debtor believes she is able to continue making regularly scheduled post-petition

mortgage payments and any payments remaining due under the terms of the Order dated September 29,

2020.

        WHEREFORE, Debtor hereby respectfully requests this Honorable Court to vacate the Order

dated September 29, 2020 Modifying Section 362 Automatic Stay and to reinstate the automatic stay in

Debtor’s Chapter 13 case.

                                          CASE & DIGIAMBERARDINO, P.C.

                                        By:      s/John A. DiGiamberardino, Esquire
                                                 Attorney I.D. #41268
                                                 845 N. Park Road, Ste. 101
                                                 Wyomissing, PA 19610
                                                 (610) 372-9900
                                                 (610) 372-5469 -f ax
                                                 Attorney for Debtor
